wtytsPW




                                                                                   JST",-. •• ;•"•-'    "
                                                                                      .„,,.;!'{)i WPEA18
                                                             FEB S 7 2015
                                           IN        TBI
                                                           emmoPHoi a, nm           ^              720tf
                                                     Mm
                       FIRST     DISTRICT        COURT  OF         A                           ^       •• 'JWWE
                                                                              CLERK
                                  AT     HOUSTON,          TEXAS


JUSTIN WAYNE PARRIS                              I
                                                 I          Court of Appeals- No. QX-14-O05O2-CR
V.                                               §
THE STATE OP TEXAS                               I                     Trial Ct. Case No. 1352699

                  AaD&Uee                        s



            APPELLANT'S      SECOND      MOTION        FOR     EXTENSION      OF    TIME

                            TO    PILE    APPELLANT'S            BRIEF


TO THE HONORABLE JUSTICES OP SAID COURTS

          COMBS NOW* JUSTIN WAYNE PARRIS, "Appellant/" Pro Se in the above styled and
numbered cause/ and respectfully files this SECOND MOTION FOR EXTENSION OF TIME TO
FILE APPELLANT'S BRIEF/ requesting an extension of at least thirty (30) days but
preferrably ninety (90) days in which to file his Pro Se response to Appellate
Counsel's Anders' Brief. In support thereof/ Appellant shows the court the follow
ing:

                                                 I.

         On November 24/ 2014/ Appellant received notice from courts, appointed Appel
late counsel/ stating that he had filed an Anders' Brief on Appellant's behalf.

                                                II.

          Appellant's current due date for his pro se response to counsel's Anders*
Brief is February 27/ 2015. Appellant previously requested an extension of time/
which this Court granted on January 13/ 2015/ granting Appellant 45 days from that
date.

                                                III.

          Appellant's request for an additional extension of time is based upon the
following facts:
a.     Appellant is entitled to review a copy of the record and submit his own pro se
       brief in response to counsel's Anders' Brief. Appellant did not receive said
       copy of the record until January 23/ 2015/ and has not had sufficient time to
       review the record and do the research necessary to prepare a brief in response

Seamd M*kh of Extension of Tims - Appeal Na. O1-14-O0502-CR -                                               Page 1
     to counsel's Anders* Brief.

b. Appellant believes that he may be entitled to the appointment of new Counsel
     in this matter/ therefore he has filed a notion requesting the appointment of
     new counsel; with this Honorable Court/ as well as the District Court.
c. Appellant is a layman of the law and knows very little about the law.
do   Appellant is unable to retain counsel/ due to indegency.
o. Appellant's access to the Law Library is limited to about ten (10) hours per
     week.

£•   Appellant's comprehension level is limited and he must therefore rely on the
     assistance of another inmate in order to complete a brief/ as well as these
     motions.

g.   Appellant believes that the record before him is incomplete/ as it does not
     include anything on the Suppression Hearing/ on Appellant's Motion to Suppress
     that was filed pre-trial.

        WHEREFORE/ PREMISES CONSIDERSDrAppelant prays this Court will grant this
MOTION and extend the deadline for filing a pro 3e brief in response to counsel's
Anders' Brief in Appeal No. 01-14-00502-CR by at least 30 days but preferrably by
90 days/ to provide Appellant with sufficient time to prepare his brief.

        1/ JUSTIN WAYNE PARRIS/ TDCJ # 1937601/ being presently incarcerated in the
French M. Robertson unit of the Texas Department of Criminal Justice in Jones cou
nty/ Texas; hereby verify and declare under penalty of perjury that the foregoing
statements are true and correct; as well as offered in good faith.

                                                          RESPECTFULLY RESPECTED/
SIGNED AND EXECUTED on this the 20th day of February, 2015.

                                               /a/
                                                             Appellant/ Pro Se
                                                      Justin Wayne Parris # 1937601
                                                         French M. robertson unit
                                                             10071   P.M.   3522
                                                           Abilene/ Texas   79601
                                                               (325) 548-9035

                              CERTIFICATE       OF   SERVICE;

       The above signer hereby certifies that a true and correct copy of the fore
going MOTION has been served on all parties/ via 1st Class U.S. Mail/ Postage Pre
paid/ dropped in the outgoing prison mailbox on this the 20th day of February/
2015; adressed to:



Seccnd Motion of Extension of Time - Appeal NO. qiH4rG0BO2KR - ™"    ——~ —            page 2
• Christopher Prine/ Clerk                       • Alan Curry
  First Court of Appeals                           Assistant District Attorney
  301 Fannin street                                 Harris County District Attorney's Office
  Houston/ Texas     77002-2066                     1201 Franklin/ 6th Floor
                                                    Houston/ Texas 77002




JWP/awr-File




                        [THIS    SPACE    INTENTIONALLY     LEFT BLANK ]




Second Motion of Extension of Tine - Appeal No. QHL4-006Q2-CR -                       Page 3
                      JUSTIN    WAYNE     FARMS     # 1937601
        French M. Robertson Unit,    12071 ¥M.    3522, Abilene*Texas 79601

                                    February 20, 2015                           ._.„. fwd»»
                                                                                *STCOURT OF APPEALS
Christopher Prine, Clerk                                                          Hourrn. rrv,%3
First Court of Appeals                                                           _.    t
301 Fannin Street                                                                hhy *•'      05
Houston, Texas 77002-2066                                                   Christopher a.
RE: APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME TO FII£ APrmiAfi¥^^BIEFjQ£VU
  :   APPELLANT'S MOTION REQUESTING APPOINTMENT OF NEW COUNSEL

Dear Clerk:
       Greetings! I hope this finds you in the best of health and spirits. Please
find enclosed my pro se APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME TO FILE
APPELLANT'S BRIEF and mppro se APPELLANT'S MOTION REQUESTING APPOINTMENT OF NEW
COUNSEL. I ask that you file these motions immediately, and bring them to the
attention of the Court at your earliest convenience.
        I further ask that you notify me of any action taken on these motions in a
timely manner.

       Lastly, please return a date/time stamped copy of this letter to me at the
address below, so that I (Say file it with my records in this matter.
       Your assistance in this very important matter is greatly appreciated.
                                                            Respectfully,

                                           /s/
                                                          Appellant, Pro Se
                                                  Justin Wayne Parris # 1937601
                                                    French M. Robertson Unit
                                                          12071   F.M.   3522
                                                        Abilene, Texas   79601
                                                           (325) 548-9035


JWP/ayr-File
'I           '^'•'-


     i




•I


                                           J 1
                                           o

                                               i



                                           O
                                           o
                       d a  o
                                           r
                            o
                                      h-
                       •2




                       ui   .3
                                      a


                                 o
                                                   a
                                 to
                       o
                                                   o
                                                   o




                  o

                  er
                  r

             fO




             r
                  3
         o
             si